          Case: 1:18-mj-04205-JDG Doc #: 1-1 Filed: 10/03/18 1 of 20. PageID #: 2



                                                                       &$6( 180%(5 0-

                     ,1 7+( 81,7(' 67$7(6 ',675,&7 &2857 )25 7+(
                              1257+(51 ',675,&7 2) 2+,2
                                   ($67(51 ',9,6,21

, %U\RQ *UHHQ KHUHDIWHU ³$IILDQW´ EHLQJ ILUVW GXO\ VZRUQ KHUHE\ GHSRVH DQG VWDWH DV IROORZV

                                         ,1752'8&7,21

                , DP D 8QLWHG 6WDWHV 3RVWDO ,QVSHFWRU DQG KDYH EHHQ VR HPSOR\HG VLQFH 2FWREHU

    SUHVHQWO\ DVVLJQHG DW &OHYHODQG 2KLR WR LQYHVWLJDWH 3URKLELWHG 0DLOLQJ RIIHQVHV , KDYH

   UHFHLYHG WUDLQLQJ LQ WKH GHWHFWLRQ DQG LQYHVWLJDWLRQ RI SURKLELWHG PDLOLQJ RIIHQVHV , KDYH ZRUNHG

   86 3RVWDO 6HUYLFH UHODWHG LQYHVWLJDWLRQV IRU DSSUR[LPDWHO\  \HDUV GXULQJ ZKLFK WLPH , KDYH

   EHHQ WKH FDVH DJHQW IRU LQYHVWLJDWLRQV OHDGLQJ WR SURVHFXWLRQ LQ 8 6 'LVWULFW &RXUW DV ZHOO DV VWDWH

   FRXUWV 2YHU WKH SDVW WZR \HDUV , KDYH ZRUNHG LQ FRQMXQFWLRQ ZLWK WKH +RPHODQG 6HFXULW\

   ,QYHVWLJDWLRQV +6, DQG WKH %RUGHU (QIRUFHPHQW 6HFXULW\ 7DVNIRUFH %(67 RQ FDVHV LQYROYLQJ

   LOOHJDO QDUFRWLFV PDLOHG IURP IRUHLJQ FRXQWULHV

                $V D 3RVWDO ,QVSHFWRU , KDYH DOVR FRQGXFWHG RQOLQH LQYHVWLJDWLRQV DQDO\]HG SHQ

   UHJLVWHU DQG WHOHSKRQH WROO GDWD DQDO\]HG ILQDQFLDO UHFRUGV H[HFXWHG FRQWUROOHG GHOLYHULHV RI

   FRQWUROOHG VXEVWDQFHV LQWHUYLHZHG ZLWQHVVHV GUDIWHG DQG H[HFXWHG VHDUFK ZDUUDQWV VHL]HG LOOHJDO

   GUXJV DQG RWKHU HYLGHQFH RI GUXJ YLRODWLRQV LQ SK\VLFDO DQG HOHFWURQLF VRXUFHV SURFHVVHG VHL]HG

   HYLGHQFH VXSHUYLVHG WKH SXUFKDVH RI FRQWUROOHG VXEVWDQFHV E\ FRQILGHQWLDO VRXUFHV FRQGXFWHG

   XQGHUFRYHU SXUFKDVHV RI FRQWUROOHG VXEVWDQFHV LQ SHUVRQ DQG RQOLQH DQG GHEULHIHG SHUVRQV DUUHVWHG

   DQG FRQYLFWHG RI GUXJ WUDIILFNLQJ RIIHQVHV UHJDUGLQJ WKHLU LOOHJDO DFWLYLW\

                7KURXJK LQYHVWLJDWLRQ DQG WUDLQLQJ , KDYH EHFRPH IDPLOLDU ZLWK WKH W\SHV DQG

   DPRXQWV RI SURILWV PDGH E\ GUXJ WUDIILFNHUV DQG WKH PHWKRGV ODQJXDJH DQG WHUPV WKDW DUH XVHG WR

   GLVJXLVH WKHLU LOOHJDO DFWLYLW\ , NQRZ WKDW SHUVRQV HQJDJHG LQ GUXJ WUDIILFNLQJ UHTXLUH H[SHGLHQW

                                                      
      Case: 1:18-mj-04205-JDG Doc #: 1-1 Filed: 10/03/18 2 of 20. PageID #: 3



IRUPV RI FRPPXQLFDWLRQ WR PDLQWDLQ DQ DGHTXDWH DQG FRQVLVWHQW VXSSO\ RI GUXJV IURP VRXUFHV DQG

WR HIIHFWLYHO\ PDUNHW WKRVH GUXJV WR FXVWRPHUV

             <RXU $IILDQW NQRZV EDVHG RQ WUDLQLQJ DQG H[SHULHQFHV WKRVH LQGLYLGXDOV ZKR WUDIILF

LQ RQH FRQWUROOHG VXEVWDQFHV RIWHQ WUDIILF DQG SRVVHVVHV RWKHU FRQWUROOHG VXEVWDQFHV DQG FRQWUROOHG

VXEVWDQFH DQDORJXHV SDUWLFXODUO\ V\QWKHWLF QDUFRWLFV

             )XUWKHUPRUH EDVHG RQ P\ WUDLQLQJ DQG H[SHULHQFH WKDW LQGLYLGXDOV ZKR HQJDJH LQ

XQODZIXO DFWLYLW\ RQ WKH LQWHUQHW LQFOXGLQJ WKH GDUN QHW VRPHWLPHV DOVR XVH WKH H[SHUWLVH WKDW WKH\

OHDUQ WR HQJDJH LQ RWKHU FULPLQDO DFWLYLW\ RQOLQH

             7KLV $IILGDYLW LV RIIHUHG LQ VXSSRUW RI D &ULPLQDO &RPSODLQW DJDLQVW 'HIHQGDQW

0$77+(: 08/)25' FKDUJLQJ KLP ZLWK &RQVSLUDF\ WR 3RVVHVV ZLWK ,QWHQW WR 'LVWULEXWH DQG

WR 'LVWULEXWH &RQWUROOHG 6XEVWDQFHV DQG 0RQH\ /DXQGHULQJ &RQVSLUDF\ LQ YLRODWLRQ RI 7LWOH 

8QLWHG 6WDWHV &RGH 6HFWLRQV   D DQG E& DQG  DQG 7LWOH  8QLWHG

6WDWHV &RGH 6HFWLRQ K $V IXUWKHU GHWDLOHG EHORZ \RXU $IILDQW VXEPLWV WKDW WKHUH LV

SUREDEOH FDXVH WR EHOLHYH WKDW IURP RQ RU DERXW -DQXDU\  WR WKH SUHVHQW 'HIHQGDQWV ZLWK

RWKHUV NQRZQ DQG XQNQRZQ WR ODZ HQIRUFHPHQW GLG NQRZLQJO\ DQG LQWHQWLRQDOO\ FRPELQH

FRQVSLUH FRQIHGHUDWH DQG DJUHH ZLWK HDFK RWKHU WR GLVWULEXWH DQG SRVVHVV ZLWK WKH LQWHQW WR

GLVWULEXWH PL[WXUHV RU VXEVWDQFHV FRQWDLQLQJ D GHWHFWDEOH DPRXQW RI WKH IROORZLQJ FRQWUROOHG

VXEVWDQFH DQDORJXHV DV GHILQHG LQ  86&   NQRZLQJ WKDW WKH VXEVWDQFHV ZHUH LQWHQGHG

IRU KXPDQ FRQVXPSWLRQ DV SURYLGHG LQ  86&   DQG FRQWUROOHG VXEVWDQFHV

;DQD[$OSUD]RODP )OXUD]HSDP DQG DQDORJXHV RI WKH VDPH DOO LQ YLRODWLRQ RI 7LWOH  8QLWHG

6WDWHV &RGH 6HFWLRQV   D DQG E& DQG  ,Q DGGLWLRQ IURP -DQXDU\

 WR WKH SUHVHQW 'HIHQGDQW HQJDJHG LQ DQ RQJRLQJ PRQH\ ODXQGHULQJ FRQVSLUDF\ LQYROYLQJ




                                                  
      Case: 1:18-mj-04205-JDG Doc #: 1-1 Filed: 10/03/18 3 of 20. PageID #: 4



YDULRXV PHDQV LQFOXGLQJ WKH XVH RI GLJLWDO FXUUHQF\ WR FRQFHDO GUXJ WUDIILFNLQJ SURFHHGV DQG

SURPRWH FULPLQDO DFWLYLW\ DOO LQ YLRODWLRQ RI 7LWOH  8QLWHG 6WDWHV &RGH 6HFWLRQ K

             7KH IDFWV VHW IRUWK EHORZ DUH EDVHG XSRQ \RXU $IILDQW¶V SHUVRQDO NQRZOHGJH OHDUQHG

WKURXJK WKH FRXUVH RI WKH LQYHVWLJDWLRQ DV ZHOO DV LQIRUPDWLRQ REWDLQHG IURP ODZ HQIRUFHPHQW DQG

DGGLWLRQDO VRXUFHV

             7KLV $IILGDYLW LV EHLQJ VXEPLWWHG IRU WKH OLPLWHG SXUSRVH RI LQIRUPLQJ WKH FRXUW RI

WKH HYLGHQFH HVWDEOLVKLQJ SUREDEOH FDXVH IRU D YLRODWLRQ RI IHGHUDO FULPLQDO ODZ 6LQFH WKLV DIILGDYLW

LV IRU WKLV OLPLWHG SXUSRVH \RXU $IILDQW KDV QRW LQFOXGHG HDFK DQG HYHU\ IDFW NQRZQ FRQFHUQLQJ

WKLV LQYHVWLJDWLRQ

        %$&.*5281' &21&(51,1* '$5. 1(7 $1' &5<372&855(1&<
                         ,19(67,*$7,216

             7KH ³FOHDU´ RU ³VXUIDFH´ ZHE LV SDUW RI WKH LQWHUQHW DFFHVVLEOH WR DQ\RQH ZLWK D

VWDQGDUG EURZVHU DQG WKDW VWDQGDUG ZHE VHDUFK HQJLQHV FDQ LQGH[ 7KH GHHS ZHE LV WKH SDUW RI WKH

LQWHUQHW ZKRVH FRQWHQWV DUH QRW LQGH[HG E\ VWDQGDUG ZHE VHDUFK HQJLQHV 7KH GDUN QHW LV D SDUW RI

WKH GHHS ZHE WKDW QRW RQO\ FDQQRW EH GLVFRYHUHG WKURXJK D WUDGLWLRQDO VHDUFK HQJLQH EXW DOVR KDV

EHHQ LQWHQWLRQDOO\ KLGGHQ DQG LV LQDFFHVVLEOH WKURXJK VWDQGDUG EURZVHUV DQG PHWKRGV

            7KH GDUN QHW LV DFFHVVLEOH RQO\ ZLWK VSHFLILF VRIWZDUH FRQILJXUDWLRQV DQGRU

DXWKRUL]DWLRQ LQFOXGLQJ QRQVWDQGDUG FRPPXQLFDWLRQV SURWRFROV DQG SRUWV VXFK DV D 725 ³7KH

2QLRQ 5RXWHU´ EURZVHU $ 725 EURZVHU LV GHVLJQHG VSHFLILFDOO\ WR IDFLOLWDWH DQRQ\PRXV

FRPPXQLFDWLRQ RYHU WKH LQWHUQHW ,Q RUGHU WR DFFHVV WKH 725 QHWZRUN D XVHU PXVW LQVWDOO 725

VRIWZDUH HLWKHU E\ GRZQORDGLQJ DQ DGGRQ WR WKH XVHU¶V ZHE EURZVHU RU E\ GRZQORDGLQJ WKH IUHH

³725 EURZVHU EXQGOH´ 8VH RI WKH 725 QHWZRUN ERXQFHV D XVHU¶V HQFU\SWHG FRPPXQLFDWLRQV

WKURXJK D GLVWULEXWHG QHWZRUN RI UHOD\ FRPSXWHUV UXQ E\ YROXQWHHUV DOO DURXQG WKH ZRUOG WKHUHE\

PDVNLQJ WKH XVHU¶V DFWXDO ,3 DGGUHVV ZKLFK FRXOG RWKHUZLVH EH XVHG WR LGHQWLI\ D XVHU %HFDXVH
                                                  
      Case: 1:18-mj-04205-JDG Doc #: 1-1 Filed: 10/03/18 4 of 20. PageID #: 5



RI WKH ZD\ 725 URXWHV FRPPXQLFDWLRQV WKURXJK RWKHU FRPSXWHUV WUDGLWLRQDO ,3 LGHQWLILFDWLRQ

WHFKQLTXHV DUH QRW YLDEOH :KHQ D XVHU RQ WKH 725 QHWZRUN DFFHVVHV D ZHEVLWH IRU H[DPSOH WKH

,3 DGGUHVV RI D 725 ³H[LW QRGH´ UDWKHU WKDQ WKH XVHU¶V DFWXDO ,3 DGGUHVV VKRZV XS LQ WKH ZHEVLWH¶V

,3 ORJ $Q H[LW QRGH LV WKH ODVW FRPSXWHU WKURXJK ZKLFK D XVHU¶V FRPPXQLFDWLRQV ZHUH

URXWHG 7KHUH LV QR SUDFWLFDO ZD\ WR WUDFH WKH XVHU¶V DFWXDO ,3 DGGUHVV EDFN WKURXJK WKDW 725 H[LW

QRGH ,3 DGGUHVV $ FULPLQDO VXVSHFW¶V XVH RI 725 PDNHV LW H[WUHPHO\ GLIILFXOW IRU ODZ HQIRUFHPHQW

DJHQWV WR GHWHFW D KRVW DGPLQLVWUDWRU RU XVHU DFWXDO ,3 DGGUHVV RU SK\VLFDO ORFDWLRQ

            'DUN QHW PDUNHWSODFHV RSHUDWH RQ WKH GDUN QHW 7KHVH VLWHV DUH JHQHUDOO\ RQO\

DFFHVVLEOH WKURXJK WKH LQSXW RI VSHFLILF DGGUHVVHV LQ D 725 EURZVHU 7KH GDUN QHW PDUNHWSODFHV

IXQFWLRQ SULPDULO\ DV EODFN PDUNHWV VHOOLQJ RU EURNHULQJ WUDQVDFWLRQV LQYROYLQJ GUXJV F\EHUDUPV

ZHDSRQV FRXQWHUIHLW FXUUHQF\ VWROHQ FUHGLW FDUG GHWDLOV IRUJHG GRFXPHQWV XQOLFHQVHG

SKDUPDFHXWLFDOV VWHURLGV DQG RWKHU LOOLFLW JRRGV DV ZHOO DV WKH RFFDVLRQDO VDOH RI OHJDO SURGXFWV

'DUN QHW YHQGRUV DOVR NQRZQ DV GLVWULEXWRUV RSHUDWH RQ WKHVH GDUN QHW PDUNHWV DV VHOOHUV RI WKHVH

JRRGV 7KH\ SURYLGH GHWDLOHG LQIRUPDWLRQ DERXW WKHLU ZDUHV RQ WKHVH VLWHV LQFOXGLQJ OLVWLQJV RI

WKHLU GUXJV IRU VDOH FRQWDFW LQIRUPDWLRQ VXFK DV 725EDVHG HPDLO RU HQFU\SWHG PHVVDJLQJ

DSSOLFDWLRQV DQG WKH SULFHV DQG TXDQWLWLHV RI GUXJV IRU VDOH ,WHPV SXUFKDVHG WKURXJK GDUN QHW

YHQGRUV DUH JHQHUDOO\ SDLG IRU LQ FU\SWRFXUUHQF\ VXFK DV %LWFRLQ &U\SWRFXUUHQF\ RU YLUWXDO

FXUUHQF\ SHUPLWV WKH DQRQ\PRXV H[FKDQJH RI XQOLPLWHG DPRXQWV RI GLJLWDO FXUUHQF\ WR DQ\RQH LQ

WKH ZRUOG ZLWKRXW WKH XVH RI WUDGLWLRQDO EDQNV RU EDQNLQJ V\VWHPV &XVWRPHUV SXUFKDVH WKHVH

JRRGV XVLQJ D FRPSXWHU RU VPDUWSKRQH

            <RXU $IILDQW LV DZDUH WKDW VRPH GDUN QHW PDUNHWSODFH YHQGRUV FRQGXFW WKH HQWLUHW\

RI WKHLU WUDQVDFWLRQV RQ WKH GDUN ZHE PDUNHWSODFH 2WKHU YHQGRUV XVH WKH VLWHV DV DQ DGYHUWLVLQJ




                                                  
       Case: 1:18-mj-04205-JDG Doc #: 1-1 Filed: 10/03/18 5 of 20. PageID #: 6



EDVH DQG PHVVDJLQJ V\VWHP DQG FRQGXFW WKHLU ILQDQFLDO EXVLQHVV LQ SHHUWRSHHU WUDQVDFWLRQV LQ

RUGHU WR DYRLG XVLQJ WKLUG SDUW\ HVFURZ V\VWHPV WKDW WKH\ EHOLHYH FRXOG EH VXEMHFW WR ODZ

HQIRUFHPHQW VHL]XUHV DV ZHOO DV WKHIWV KDFNV DQG VFDPV

               %LWFRLQ %7& LV D W\SH RI YLUWXDO FXUUHQF\ FLUFXODWHG RYHU WKH LQWHUQHW %LWFRLQ

DUH QRW LVVXHG E\ DQ\ JRYHUQPHQW EDQN RU FRPSDQ\ EXW UDWKHU DUH FRQWUROOHG WKURXJK FRPSXWHU

VRIWZDUH RSHUDWLQJ YLD D GHFHQWUDOL]HG SHHUWRSHHU QHWZRUN %LWFRLQ LV MXVW RQH RI PDQ\ YDULHWLHV

RI YLUWXDO FXUUHQF\ 2WKHU FXUUHQF\ LQFOXGHV %LWFRLQ &DVK ³%&+´ /LWHFRLQV ³/7&´ (WKHUHXP

³(7+´ RU ³HWKHU´ DQG 5LSSOH ;53 )RU HDVH RI UHIHUHQFH WKH DQDO\VLV EHORZ UHODWLQJ WR

%LWFRLQ JHQHUDOO\ DSSOLHV WR RWKHU W\SHV RI FU\SWRFXUUHQFLHV RIWHQ FROOHFWLYHO\ UHIHUUHG WR DV

³$OWFRLQV´

               %LWFRLQ DUH VHQW WR DQG UHFHLYHG IURP %7& ³DGGUHVVHV´ $ %LWFRLQ DGGUHVV LV

VRPHZKDW DQDORJRXV WR D EDQN DFFRXQW QXPEHU DQG LV UHSUHVHQWHG DV D WRFKDUDFWHUORQJ

FDVHVHQVLWLYH VWULQJ RI OHWWHUV DQG QXPEHUV (DFK %LWFRLQ DGGUHVV LV FRQWUROOHG WKURXJK WKH XVH RI

D XQLTXH FRUUHVSRQGLQJ SULYDWH NH\ 7KLV NH\ LV WKH HTXLYDOHQW RI D SDVVZRUG RU 3,1 DQG LV

QHFHVVDU\ WR DFFHVV WKH %LWFRLQ DGGUHVV 2QO\ WKH KROGHU RI DQ DGGUHVV¶ SULYDWH NH\ FDQ DXWKRUL]H

DQ\ WUDQVIHUV RI ELWFRLQ IURP WKDW DGGUHVV WR RWKHU %LWFRLQ DGGUHVVHV 8VHUV FDQ RSHUDWH PXOWLSOH

%7& DGGUHVVHV DW DQ\ JLYHQ WLPH DQG PD\ XVH D XQLTXH %LWFRLQ DGGUHVV IRU HDFK DQG HYHU\

WUDQVDFWLRQ

               7R DFTXLUH ELWFRLQ D W\SLFDO XVHU SXUFKDVHV WKHP IURP D YLUWXDO FXUUHQF\ H[FKDQJH

$ YLUWXDO FXUUHQF\ H[FKDQJH LV D EXVLQHVV WKDW DOORZV FXVWRPHUV WR WUDGH YLUWXDO FXUUHQFLHV IRU RWKHU




  $ ³SHHUWRSHHU´ WUDQVDFWLRQ LV D GLUHFW WUDQVDFWLRQ EHWZHHQ WZR LQGLYLGXDOV ZLWKRXW D WKLUG SDUW\ LQWHUPHGLDU\

  6LQFH %LWFRLQ LV ERWK D FXUUHQF\ DQG D SURWRFRO FDSLWDOL]DWLRQ GLIIHUV $FFHSWHG SUDFWLFH LV WR XVH ³%LWFRLQ´
VLQJXODU ZLWK DQ XSSHUFDVH OHWWHU % WR ODEHO WKH SURWRFRO VRIWZDUH DQG FRPPXQLW\ DQG ELWFRLQ ZLWK D ORZHUFDVH
OHWWHU E WR ODEHO XQLWV RI WKH FXUUHQF\ 7KDW SUDFWLFH LV DGRSWHG KHUH

  %LWFRLQV FDQ DFFXUDWHO\ EH UHIHUUHG WR DV D YLUWXDO GLJLWDO DQGRU FU\SWRJUDSKLF FXUUHQF\
                                                         
       Case: 1:18-mj-04205-JDG Doc #: 1-1 Filed: 10/03/18 6 of 20. PageID #: 7



IRUPV RI YDOXH VXFK DV FRQYHQWLRQDO ILDW PRQH\ e.g. 86 GROODUV 5XVVLDQ UXEOHV HXURV

([FKDQJHV FDQ EH EULFNDQGPRUWDU EXVLQHVVHV H[FKDQJLQJ WUDGLWLRQDO SD\PHQW PHWKRGV DQG

YLUWXDO FXUUHQFLHV RU RQOLQH EXVLQHVVHV H[FKDQJLQJ HOHFWURQLFDOO\ WUDQVIHUUHG PRQH\ DQG YLUWXDO

FXUUHQFLHV 9LUWXDO FXUUHQF\ H[FKDQJHV GRLQJ EXVLQHVV LQ WKH 8QLWHG 6WDWHV DUH UHJXODWHG XQGHU

WKH %DQN 6HFUHF\ $FW DQG PXVW FROOHFW LGHQWLI\LQJ LQIRUPDWLRQ DERXW WKHLU FXVWRPHUV DQG YHULI\

WKHLU FOLHQWV¶ LGHQWLWLHV

             7R WUDQVIHU ELWFRLQ WR DQRWKHU %LWFRLQ DGGUHVV WKH VHQGHU WUDQVPLWV D WUDQVDFWLRQ

DQQRXQFHPHQW ZKLFK LV HOHFWURQLFDOO\ VLJQHG ZLWK WKH VHQGHU¶V SULYDWH NH\ DFURVV WKH SHHUWR

SHHU %7& QHWZRUN 7R FRPSOHWH D WUDQVDFWLRQ D VHQGHU QHHGV RQO\ WKH %LWFRLQ DGGUHVV RI WKH

UHFHLYLQJ SDUW\ DQG WKH VHQGHU¶V RZQ SULYDWH NH\ 7KLV LQIRUPDWLRQ RQ LWV RZQ UDUHO\ UHIOHFWV DQ\

LGHQWLI\LQJ LQIRUPDWLRQ DERXW HLWKHU VHQGHU RU UHFLSLHQW $V D UHVXOW OLWWOHWRQR SHUVRQDOO\

LGHQWLILDEOH LQIRUPDWLRQ DERXW WKH VHQGHU RU UHFLSLHQW LV WUDQVPLWWHG LQ D %LWFRLQ WUDQVDFWLRQ LWVHOI

2QFH WKH VHQGHU¶V WUDQVDFWLRQ DQQRXQFHPHQW LV YHULILHG E\ WKH QHWZRUN WKH WUDQVDFWLRQ LV DGGHG WR

WKH EORFNFKDLQ D GHFHQWUDOL]HG SXEOLF OHGJHU WKDW UHFRUGV HYHU\ %LWFRLQ WUDQVDFWLRQ            7KH

EORFNFKDLQ ORJV HYHU\ %LWFRLQ DGGUHVV WKDW KDV HYHU UHFHLYHG ELWFRLQ DQG PDLQWDLQV UHFRUGV RI HYHU\

WUDQVDFWLRQ IRU HDFK %LWFRLQ DGGUHVV

             :KLOH D %LWFRLQ DGGUHVV RZQHU¶V LGHQWLW\ LV JHQHUDOO\ DQRQ\PRXV ZLWKLQ WKH

EORFNFKDLQ XQOHVV WKH RZQHU RSWV WR PDNH LQIRUPDWLRQ DERXW WKH RZQHU¶V %LWFRLQ DGGUHVV SXEOLFO\

DYDLODEOH LQYHVWLJDWRUV FDQ XVH WKH EORFNFKDLQ WR LGHQWLI\ WKH RZQHU RI D SDUWLFXODU %LWFRLQ

DGGUHVV %HFDXVH WKH EORFNFKDLQ VHUYHV DV D VHDUFKDEOH SXEOLF OHGJHU RI HYHU\ %LWFRLQ WUDQVDFWLRQ

LQYHVWLJDWRUV FDQ VRPHWLPHV WUDFH WUDQVDFWLRQV WR WKLUG SDUW\ FRPSDQLHV WKDW FROOHFW LGHQWLI\LQJ

LQIRUPDWLRQ DERXW WKHLU FXVWRPHUV DQG DUH UHVSRQVLYH WR OHJDO SURFHVV

             ,Q DGGLWLRQ WR %LWFRLQ DQG RWKHU FU\SWRFXUUHQFLHV WKHUH DUH DOVR WRNHQV /LNH

                                                  
      Case: 1:18-mj-04205-JDG Doc #: 1-1 Filed: 10/03/18 7 of 20. PageID #: 8



%LWFRLQ DQG $OWFRLQV WRNHQV XVH EORFNFKDLQ WHFKQRORJ\ 7RNHQV DUH GLJLWDO DVVHWV WKDW DUH SRZHUHG

WKURXJK VPDUW FRQWUDFWV :KLOH WRNHQV WKHRUHWLFDOO\ FDQ EH XVHG WR UHSUHVHQW DQ\ DVVHWV WKDW DUH

IXQJLEOH DQG WUDGHDEOH WKH\ DUH RIWHQ XVHG DV D FRPPRGLW\ VLPLODU LQ VRPH ZD\V WR VWRFNV RU

RSWLRQV ,Q WKHVH VFHQDULRV WRNHQV DUH FUHDWHG DQG GLVWULEXWHG WKURXJK DQ ,QLWLDO &RLQ 2IIHULQJ

,&2 7KURXJK DQ ,&2 D YHQWXUH RIIHUV D VWRFN RI VSHFLDOL]HG FU\SWR WRNHQV IRU VDOH ZLWK WKH

SURPLVH WKDW WKRVH WRNHQV ZLOO RSHUDWH DV WKH PHGLXP RI H[FKDQJH ZKHQ DFFHVVLQJ VHUYLFHV RQ D

GLJLWDO SODWIRUP GHYHORSHG E\ WKH YHQWXUH 7KH VDOH RI WRNHQV SURYLGHV FDSLWDO WR IXQG WKH LQLWLDO

GHYHORSPHQW RI WKH GLJLWDO SODWIRUP DOWKRXJK QR FRPPLWPHQW LV PDGH DV WR WKH SULFH RI IXWXUH

VHUYLFHV LQ WRNHQV RU RWKHUZLVH ,Q WKLV VHQVH WRNHQV DUH D IXQJLEOH DQG SRWHQWLDOO\ KLJKO\ YRODWLOH

XQLW RI YDOXH WKDW FDQ EH HDV\ WR REWDLQ <RXU DIILDQW LV DZDUH WKDW GDUN QHW GLVWULEXWRUV DUH

LQFUHDVLQJO\ XVLQJ WRNHQV DV D PHDQV RI ODXQGHULQJ WKHLU LOOLFLW JDLQV

            <RXU DIILDQW LV DZDUH WKDW LQGLYLGXDOV FRQGXFWLQJ EXVLQHVV LQ WKLV PDQQHU PXVW XVH

D FRPSXWHU RU RWKHU HOHFWURQLF GHYLFH VXFK DV D VPDUWSKRQH WDEOHW RU FRPSXWHU WR FRQGXFW

WUDQVDFWLRQV LQYROYLQJ ELWFRLQ 8VHUV RI ELWFRLQ PXVW HVWDEOLVK HOHFWURQLF ZDOOHWV WR UHFHLYH DQG

VHQG WKH ELWFRLQ GXULQJ WKHVH WUDQVDFWLRQV 7KHVH ZDOOHWV DUH HOHFWURQLF LQ QDWXUH DQG PD\ EH VWRUHG

RQ PRELOH GHYLFHV SKRQHV RU WDEOHWV H[WHUQDO RU UHPRYDEOH PHGLD RU FRPSXWHUV 7KH\ PD\ DOVR

EH VWRUHG RQ WKLUG SDUW\ ZDOOHW SURYLGHUV VXFK DV $UPRU\ ,QGLYLGXDOV RIWHQ DVVRFLDWH HPDLO

DFFRXQWV ZLWK WKHVH ZDOOHW SURYLGHUV DQG VWRUH LQIRUPDWLRQ UHODWLQJ WR WKDW ZDOOHW RQ WKHLU HPDLO

DFFRXQW <RXU DIILDQW LV DOVR DZDUH WKDW LQGLYLGXDOV FRQGXFWLQJ EXVLQHVV E\ ELWFRLQ FDQ EDFNXS

ZDOOHWV WR SDSHU SULQWRXWV WKDW ZRXOG FRQWDLQ LQIRUPDWLRQ WR UHVWRUH WKH ZDOOHW LQ DQ HOHFWURQLF IRUP

FROG VWRUDJH 3DVVZRUGV IRU DFFHVV WR HOHFWURQLF ZDOOHWV DUH W\SLFDOO\ FRPSOH[ DQG DUH RIWHQ

ZULWWHQ GRZQ RU VDYHG LQ DQ DFFHVVLEOH PDQQHU RQ SDSHU RU RQ VRPH HOHFWURQLF GHYLFH 7KH\ DUH

DOVR RIWHQ VWRUHG RQ HPDLO DFFRXQWV FORXG RU VKDUHG GULYHV VWRUHG RQOLQH VXFK DV *RRJOH 'ULYH

                                                  
       Case: 1:18-mj-04205-JDG Doc #: 1-1 Filed: 10/03/18 8 of 20. PageID #: 9



DQG RWKHU RQOLQH VWRUDJH PHGLXPV

            )$&76 $1' &,5&8067$1&(6 5(*$5',1* 352%$%/( &$86(

               $V VHW IRUWK LQ GHWDLO EHORZ <RXU $IILDQW EHOLHYHV WKDW 0$77+(: 08/)25'

XQWLO WKH WLPH RI DUUHVW ZDV D FRFRQVSLUDWRU LQ WKH 'DUN 1HW 0RQLNHU  'UXJ 7UDIILFNLQJ

2UJDQL]DWLRQ '72 XQGHU WKH PRQLNHU 'DUN 1HW 0RQLNHU  7KH 'DUN 1HW 0RQLNHU  '72 LV

SULPDULO\ LQYROYHG LQ WKH PDQXIDFWXUH DQG VDOH RI FRXQWHUIHLW ;DQD[ 08/)25'¶V UROH LQ WKH

'DUN 1HW 0RQLNHU  '72 LQFOXGHV GHVLJQLQJ D GDUN ZHE VLWH 'DUN 1HW 0RQLNHU  WR IDFLOLWDWH

WKH VDOH RI FRXQWHUIHLW ;DQD[ DQG RWKHU LOOHJDO QDUFRWLFV RSHUDWLQJ DV WKH YHQGRU 'DUN 1HW 0RQLNHU

 RQ WKH GDUN ZHE 'UHDP 0DUNHW DFFRXQW VHOOLQJ FRXQWHUIHLW ;DQD[ DQG RWKHU LOOHJDO QDUFRWLFV DQG

KDQGOLQJ YDULRXV ORJLVWLFDO VKLSSLQJ DQG VDOHV RI QDUFRWLFV IRU WKH 'DUN 1HW 0RQLNHU  '72

08/)25' DQG .( 0XOIRUG¶V OLYHLQ JLUOIULHQG ZKRVH QDPH LV NQRZQ WR WKH $IILDQW KDYH

3RVWDO 6HUYLFH DFFRXQWV UHJLVWHUHG ZLWK DQ HPDLO DGGUHVV WKDW LV DOVR XVHG WR FRPPXQLFDWH ZLWK

PHPEHUV RI WKH 'DUN 1HW 0RQLNHU  '72 5HFRUGV IURP 08/)25'¶V &U\SWRFXUUHQF\ ([FKDQJH

 DFFRXQW LGHQWLI\ ELWFRLQ WUDQVDFWLRQV XVHG WR IDFLOLWDWH WKH SURGXFWLRQ RI FRXQWHUIHLW ;DQD[ LQ

WKH 'DUN 1HW 0RQLNHU  '72




  <RXU $IILDQW XVHV WKH WHUP ³'DUN 1HW 0RQLNHU ´ UDWKHU WKDQ WKH DFWXDO GDUN QHW PRQLNHU ZKLFK LV NQRZQ WR WKH
$IILDQW LQ RUGHU WR DYRLG DOHUWLQJ WKH WDUJHW XVLQJ 'DUN 1HW 0RQLNHU  WR WKH FKDUJH DQG DUUHVW RI KLV FRFRQVSLUDWRU
DQG WKHUHE\ FRPSURPLVH WKH RQJRLQJ LQYHVWLJDWLRQ <RXU $IILDQW LV DZDUH WKDW GDUN QHW WDUJHWV UHVHDUFK ODZ
HQIRUFHPHQW DFWLRQ WKDW PD\ LQYROYH WKHLU RUJDQL]DWLRQ DQG WDNH REVWUXFWLYH DFWLRQV DV D UHVXOW )RU LQVWDQFH DIWHU
ODZ HQIRUFHPHQW DUUHVWHG VHYHUDO RI 'DUN 1HW 0RQLNHU ¶V FULPLQDO FRFRQVSLUDWRUV HDUOLHU WKLV \HDU WKH XVHU RI
'DUN 1HW 0RQLNHU  QRW RQO\ FKDQJHG KLV RSHUDWLRQDO VHFXULW\ EXW DOVR SRVWHG WKH SHUVRQDO LQIRUPDWLRQ RI VHYHUDO
ODZ HQIRUFHPHQW LQYROYHG LQ WKH DUUHVWV RQWR WKH GDUN QHW

7KXV LQ RUGHU WR DYRLG FRPSURPLVLQJ WKH RQJRLQJ LQYHVWLJDWLRQ \RXU $IILDQW KDV DQRQ\PL]HG VRPH RI WKH
LQIRUPDWLRQ FRQWDLQHG LQ WKH DIILGDYLW

7R $IILDQW¶V SUHVHQW NQRZOHGJH WKHUH LV RQO\ RQH XVHU RI 'DUN 1HW 0RQLNHU 

  7R $IILDQW¶V SUHVHQW NQRZOHGJH 'DUN 1HW 0RQLNHU  LV D QDPH WKDW 08/)25' KDV XVHG RQ YDULRXV SODWIRUPV
+H LV WKH RQO\ NQRZQ XVHU RI WKLV PRQLNHU

  7R $IILDQW¶V SUHVHQW NQRZOHGJH 'DUN 1HW 0RQLNHU  LV D QDPH WKDW ERWK 08/)25' DQG WKH XVHU RI 'DUN 1HW
0RQLNHU  RQ YDULRXV SODWIRUPV

  7KH QDPH RI WKH FU\SWRFXUUHQF\ H[FKDQJH LV NQRZQ WR WKH $IILDQW
                                                          
     Case: 1:18-mj-04205-JDG Doc #: 1-1 Filed: 10/03/18 9 of 20. PageID #: 10



            2Q 2FWREHU   IHGHUDO DQG ORFDO ODZ HQIRUFHPHQW H[HFXWHG D IHGHUDO VHDUFK

ZDUUDQW DW 0$77+(: 08/)25'¶V UHVLGHQFH 8SRQ HQWHULQJ WKH SUHPLVHV ODZ HQIRUFHPHQW

EHJDQ D UHFRUGHG Mirandized DQG YROXQWDU\ LQWHUYLHZ RI 0$77+(: 08/)25' 'XULQJ WKH

LQWHUYLHZ DQG WKHUHDIWHU 08/)25' DGPLWWHG WKDW KH RSHUDWHV ERWK WKH 'DUN 1HW 0RQLNHU  DQG

'DUN 1HW 0RQLNHU  PRQLNHUV LQFOXGLQJ DVVRFLDWHG HPDLO DFFRXQWV WKDW KH LV D FRFRQVSLUDWRU

ZLWK WKH XVHU RI 'DUN 1HW 0RQLNHU  WKDW KH RSHUDWHV WKH 'DUN 1HW 0RQLNHU  GDUN QHW PDUNHW

DFFRXQW WKDW KH SURFHVVHV DOO GUXJ FXVWRPHU RUGHUV DQG FRPPXQLFDWHV ZLWK RWKHU PHPEHUV RI WKH

FRQVSLUDF\ WR HQVXUH WKDW WKH\ DUH IXOILOOHG WKDW KH FUHDWHG WKH 'DUN 1HW 0RQLNHU  GDUN QHW ZHEVLWH

IRU IXWXUH 'DUN 1HW 0RQLNHU  '72 GLUHFW VDOHV WKDW KH SDLG WKH UHVKLSSHUV RQ D ZHHNO\ EDVLV

DQG WKDW WKH XVHU RI 'DUN 1HW 0RQLNHU  SDLG KLP IRU KLV VHUYLFHV ,Q WKH FRXUVH RI WKH LQWHUYLHZ

08/)25' SURYLGHG LQYHVWLJDWLQJ DJHQWV ZLWK LQIRUPDWLRQ DOORZLQJ WKHP DFFHVV WR YDULRXV

DFFRXQWV DVVRFLDWHG ZLWK 'DUN 1HW 0RQLNHUV  DQG 

            2Q 0DUFK   &OHYHODQG 3RVWDO ,QVSHFWRUV VHL]HG WKH SDUFHOV DQG VHDUFKHG

WKHP SXUVXDQW WR IHGHUDO VHDUFK ZDUUDQWV 7KH GUXJV FRQWDLQHG LQ WKH SDUFHOV ZHUH VHQW WR WKH

&X\DKRJD &RXQW\ GUXJ ODERUDWRU\ ³&& /DE´ WKDW FRQILUPHG WKH SUHVHQFH RI LOOHJDO QDUFRWLFV

            2Q 0DUFK   86 3RVWDO LQVSHFWLRQ 6HUYLFH&OHYHODQG )LHOG 2IILFH

+RPHODQG 6HFXULW\ ,QYHVWLJDWLRQV DQG WKH &OHYHODQG 3ROLFH 'HSDUWPHQW FRQGXFWHG D FRQWUROOHG

GHOLYHU\ RI  $OSUD]RODP SLOOV WR 6RXUFH  &OHYHODQG 3RVWDO ,QVSHFWRUV VXEVHTXHQWO\ LGHQWLILHG

6RXUFH  ZKR DGPLWWHG WR EHLQJ D UHVHOOHU IRU VHYHUDO GDUN ZHE FRXQWHUIHLW ;DQD[ YHQGRUV 2QH

RI WKH YHQGRUV 6RXUFH  VROG IRU ZDV 'DUN 1HW 0RQLNHU  6RXUFH  VLJQHG D FRQVHQW IRUP

SHUPLWWLQJ ODZ HQIRUFHPHQW WR DFFHVV DQG DVVXPH KLV XVHU QDPH¶V RQOLQH LGHQWLW\

            &OHYHODQG 3RVWDO ,QVSHFWRUV DUH DZDUH WKDW 'DUN 1HW 0RQLNHU  LV DQ RUJDQL]DWLRQ

WKDW LPSRUWV PDQXIDFWXUHV DQG GLVWULEXWHV FRXQWHUIHLW ;DQD[ RQ WKH GDUN ZHE YLD 86 0DLO

                                                 
     Case: 1:18-mj-04205-JDG Doc #: 1-1 Filed: 10/03/18 10 of 20. PageID #: 11



%DVHG RQ HYLGHQFH XQFRYHUHG GXULQJ WKH LQYHVWLJDWLRQ LQFOXGLQJ D UHYLHZ RI SXEOLFO\ DYDLODEOH

LQIRUPDWLRQ RQ WKH GDUN ZHE DQG YDULRXV ODZ HQIRUFHPHQW GDWDEDVHV \RXU $IILDQW LV DZDUH WKDW

'DUN 1HW 0RQLNHU  KDV EHHQ RSHUDWLRQDO VLQFH DW OHDVW  RQ YDULRXV GDUN ZHE PDUNHW SODFHV

'DUN 1HW 0RQLNHU  GLVWULEXWHG FRXQWHUIHLW ;DQD[ ERWK GRPHVWLFDOO\ DQG LQWHUQDWLRQDOO\

              2Q $SULO   ODZ HQIRUFHPHQW LQ PXOWLSOH VWDWHV FRQGXFWHG VHDUFK ZDUUDQWV DW

WKH UHVLGHQFHV RI WZR LQGLYLGXDOV ZKR ZHUH SURGXFLQJ DQG GLVWULEXWLQJ FRXQWHUIHLW ;DQD[ SLOOV IRU

'DUN 1HW 0RQLNHU  7KHVH VHDUFKHV UHVXOWHG LQ WKH VHL]XUH RI &RXQWHUIHLW ;DQD[ SLOO SUHVVHV DQG

FU\SWRFXUUHQF\ $FFRUGLQJ WR ODZ HQIRUFHPHQW WKH KHDG RI 'DUN 1HW 0RQLNHU  '72 DQG WKH

VHFRQG LQ FRPPDQG RI 'DUN 1HW 0RQLNHU  '72 ZHUH QRW DUUHVWHG RU LGHQWLILHG GXULQJ WKRVH

VHDUFKHV 7KLV LV FRUURERUDWHG E\ WKH IDFW WKDW WKH XVHU RI 'DUN 1HW 0RQLNHU  KDV FRQWLQXHG WR

FRQGXFW GDUN ZHE GUXJ WUDIILFNLQJ DFWLYLW\ $JHQWV NQRZ WKH XVHU RI 'DUN 1HW 0RQLNHU  LV LQ

FRQWURO RI ELWFRLQ ZDOOHWV ZRUWK PLOOLRQV RI GROODUV

              2Q $SULO   ODZ HQIRUFHPHQW LGHQWLILHG D SRVW IURP 'DUN 1HW 0RQLNHU  RQ

D GDUN ZHE IRUXP FRQILUPLQJ WKH DIRUHPHQWLRQHG DUUHVWV ZHUH FRQQHFWHG WR WKH 'DUN 1HW 0RQLNHU

 RUJDQL]DWLRQ 7KH SRVWLQJ E\ XVHUQDPH 'DUN 1HW 0RQLNHU  OLVWHG VHYHUDO ODZ HQIRUFHPHQW

RIILFHUV¶ QDPHV ZKR ZHUH LQYROYHG LQ WKH LQYHVWLJDWLRQ 'DUN 1HW 0RQLNHU  VWDWHG ³:H DUH

UHWLULQJ WKH QDPH EXW QRW JRLQJ DZD\´

              &OHYHODQG 3RVWDO ,QVSHFWRUV VXEVHTXHQWO\ UHYLHZHG 6RXUFH ¶V HPDLO UHODWHG WR KLV

GDUN ZHE DFFRXQW DQG LGHQWLILHG FRPPXQLFDWLRQV IURP >'DUN 1HW 0RQLNHU @HOXGHFRP *LYHQ

WKH FRPPXQLFDWLRQV EHWZHHQ XQGHUFRYHU DJHQWV DQG WKH DFFRXQW ODZ HQIRUFHPHQW EHOLHYHV WKDW

WKH LQGLYLGXDO FRQWUROOLQJ HPDLO DGGUHVV >'DUN 1HW 0RQLNHU @HOXGHFRP LV D KLJK OHYHO RSHUDWLYH




 7KURXJKRXW WKLV DIILGDYLW WKH ³#´ V\PERO LQ HPDLO DGGUHVVHV LV UHSODFHG ZLWK DQ ³´ WR DYRLG DQ\RQH LQDGYHUWHQWO\
FOLFNLQJ RQ DQ HPDLO DGGUHVV K\SHUOLQN DQG HPDLOLQJ D WDUJHW RI WKH LQYHVWLJDWLRQ
                                                        
     Case: 1:18-mj-04205-JDG Doc #: 1-1 Filed: 10/03/18 11 of 20. PageID #: 12



LQ WKH 'DUN 1HW 0RQLNHU  RUJDQL]DWLRQ

            2Q RU DERXW $SULO   3RVWDO ,QVSHFWRUV LQLWLDWHG DQ XQGHUFRYHU RSHUDWLRQ

XVLQJ WKH DVVXPHG 6RXUFH  HPDLO &/( 8&

            2Q $SULO   >'DUN 1HW 0RQLNHU @BGGVHFPDLOSUR HPDLOHG &/( 8&

³KHOOR VLU GXH WR WKH UHFHQW LVVXHV ZH KDYH KDG VRPH RUJDQL]DWLRQ LV LQ RUGHU DQG , ZRXOG OLNH WR

PDNH \RX SDUW RI WKH QHZ WHDP >WKH XVHU RI 'DUN 1HW 0RQLNHU @ LV RQ ERDUG DV ZHOO 5HDFK RXW

WR PH ZKHQ \RX FDQ´ 2Q $SULO   >'DUN 1HW 0RQLNHU @BGGVHFPDLOSUR HPDLOHG &/(

8& ³WKLV HPDLO DFFRXQW ZLOO EH WHUPLQDWHG VKRUWO\ UHDFK PH DW >'DUN 1HW 0RQLNHU @HOXGHLQ´

            2Q $SULO   >'DUN 1HW 0RQLNHU @HOXGHLQ HPDLOHG &/( 8& DQG VWDWHG

³>'DUN 1HW 0RQLNHU @BGGVHFPDLOSUR LV RXU ''VDOHV HPDLO´ <RXU $IILDQW LV DZDUH WKDW ³''´

LV GDUN ZHE VODQJ UHIHUULQJ WR ³GLUHFW GHDOV´ PHDQLQJ VDOHV WKDW WDNH SODFH RII RI DQ HVWDEOLVKHG

GDUN ZHE PDUNHWSODFH 2Q $SULO   >'DUN 1HW 0RQLNHU @HOXGHLQ HPDLOHG &/( 8& DQG

VWDWHG >'DUN 1HW 0RQLNHU @BGGVHFPDLOSUR LV RXU ³&6 GXGH´ <RXU DIILDQW EHOLHYHV ³&6´ VWDQGV

IRU ³&XVWRPHU 6HUYLFH´ DQG KDV VLPLODU FRQQRWDWLRQV DV ³''´ DQG VDOHV

            2Q $SULO   >'DUN 1HW 0RQLNHU @HOXGHLQ HPDLOHG &/( 8& DQG RIIHUHG

WR LPSRUW D SLOO SUHVV DQG $OSUD]RODP LQWR WKH 8QLWHG 6WDWHV DQG SD\ &/( 8&  FHQWV SHU

FRXQWHUIHLW SLOO SURGXFHG

            2Q 0D\   >'DUN 1HW 0RQLNHU @HOXGHLQ HPDLOHG &/( 8& VWDWLQJ WKH SLOO

SUHVV KDV EHHQ RUGHUHG DQG LV LQ WKH SURFHVV RI EHLQJ PDQXIDFWXUHG

            2Q 0D\   -DEEHU FRPPXQLFDWLRQ EHWZHHQ &/( 8& DQG 08/)25'

UHYHDOHG WKH QHZ >'DUN 1HW 0RQLNHU @ YHQGRU DFFRXQW RQ 'UHDP 0DUNHW DV ³'DUN 1HW 0RQLNHU

´ &/( 8& DVNHG 08/)25' XVLQJ 'DUN 1HW 0RQLNHU  LI KH UHFHLYHG D SURPRWLRQ IURP 'DUN

1HW 0RQLNHU  UHIHUULQJ WR SUHYLRXV FRQYHUVDWLRQV UHJDUGLQJ 'DUN 1HW 0RQLNHU ¶V UROH LQ WKH

                                               
     Case: 1:18-mj-04205-JDG Doc #: 1-1 Filed: 10/03/18 12 of 20. PageID #: 13



'DUN 1HW 0RQLNHU  RUJDQL]DWLRQ 08/)25' UHSOLHG ³ZHOO«, DP GRLQJ PRUH 7KH RQLRQ >GDUN

ZHE PDUNHWSODFH@ LV DOPRVW GRQH $ERXW WZR ZHHN HWD >XQWLO FRPSOHWLRQ@´ )URP WKLV DQG RWKHU

FRQYHUVDWLRQV 3RVWDO ,QVSHFWRUV DUH DZDUH WKDW 08/)25' ZDV UHIHUULQJ WR D QHZ GDUN ZHE

PDUNHWSODFH EHLQJ GHYHORSHG E\ KLP WR IDFLOLWDWH WKH VDOH RI FRXQWHUIHLW ;DQD[ E\ WKH 'DUN 1HW

0RQLNHU  '72

              2Q -XQH   08/)25' XVLQJ 'DUN 1HW 0RQLNHU  VWDWHG LQ D -DEEHU

PHVVDJH ZLWK &/( 8& WKDW 08/)25' ZDV UHVSRQVLEOH IRU VHQGLQJ DOSUD]RODP DQG VXSSOLHV DQG

DOVR VWDWHG WKH\ UHIHUULQJ WR WKH 'DUN 1HW 0RQLNHU  '72 DUH UHVHOOLQJ  EDUV SHU ZHHN

08/)25' QRWHG WKDW WKH 'DUN 1HW 0RQLNHU  '72 LV IRUFHG WR EX\ DQG UHVHOO WKHVH LOOHJDO

QDUFRWLFV EHFDXVH WKH SUHVV WKDW ZDV WR EH VHQW WR &/( 8& LVQ¶W XS DQG UXQQLQJ

              -XQH   'DUN 1HW 0RQLNHU SURWRQPDLOFRP HPDLOHG &/( 8& ³, ZDV

ZRUNLQJ RQ RXU KLGGHQ VLWH IRU D ZKLOH %XW JRLQJ LQWR XVH VWDUWLQJ WRQLJKW´

              2Q -XQH   >'DUN 1HW 0RQLNHU @MDEEHU VWDWHG WR &/( 8& ³>'DUN 1HW

0RQLNHU @ LV RXU QDPH ZH¶YH EHHQ VHOOLQJ DOS SRZGHU DQG YDULRXV EDUV ZH¶YH FRPH DFURVV´

<RXU $IILDQW LV DZDUH WKDW WKH '72 FKDQJHG WKH ³EUDQG QDPH´ WR 'DUN 1HW 0RQLNHU  GXH WR

SUHYLRXV ODZ HQIRUFHPHQW DFWLYLW\ PHQWLRQHG DERYH

              2Q -XQH   08/)25' XVLQJ 'DUN 1HW 0RQLNHU  MDEEHU SURYLGHG &/(

8& ZLWK GLUHFWLRQV WR DFFHVV WKH ³'DUN 1HW 0RQLNHU ´ GLUHFW VDOHV VLWH RQLRQ DGGUHVV 08/)25'

FUHDWHG &/( 8& DFFHVVHG WKH VLWH DQG QRWHG WKDW LW DGYHUWLVHG FRXQWHUIHLW ;DQD[ IRU VDOH

              2Q -XQH   >'DUN 1HW 0RQLNHU @HOXGHLQ DGYLVHG &/( 8& WR HPDLO KLP



  :KHUH DSSURSULDWH KHUHLQ <RXU $IILDQW KDV LQVHUWHG ZRUGV LQ EUDFNHWV ³> @´ WR GHILQH VODQJ DQG FRGH ZRUGV XVHG
E\ WKRVH LQYROYHG LQ WKH 'DUN 1HW 0RQLNHU  FRQVSLUDF\

   )RU WKH VDNH RI EUHYLW\ DQG FODULW\ <RXU $IILDQW XVHV PDOH SURQRXQV KHUHLQ WR UHIHU WR LQGLYLGXDOV KH LV
FRPPXQLFDWLQJ ZLWK RQ WKH GDUN ZHE <RXU $IILDQW LV DZDUH WKDW PXOWLSOH LQGLYLGXDOV FDQ VKDUH RQH HPDLO DFFRXQW
DQG <RXU $IILDQW GRHV QRW NQRZ ZKHWKHU RI WKH LQGLYLGXDOV KH LV FRPPXQLFDWLQJ ZLWK DUH PDOH RU IHPDOH 6LPLODUO\
<RXU $IILDQW UHIHUV WR XQGHUFRYHU DJHQWV DQG LQYHVWLJDWRUV KHUHLQ ZLWK PDOH SURQRXQV ZKHWKHU PDOH RU IHPDOH
                                                       
    Case: 1:18-mj-04205-JDG Doc #: 1-1 Filed: 10/03/18 13 of 20. PageID #: 14



DW >'DUN 1HW 0RQLNHU @SURWRQPDLOFRP

           2Q -XQH   &/( 8& UHFHLYHG DQ HPDLO IURP >'DUN 1HW 0RQLNHU

@SURWRQPDLOFRP DGYLVLQJ WKH SLOO SUHVV ZDV VHQW DQG SURYLGHG WKH IROORZLQJ WUDFNLQJ QXPEHUV

       '+/  DGGUHVVHG WR  =LS &RGH VHQW IURP &KLQD

       '+/  DGGUHVVHG WR  =LS &RGH 6HQW IURP &KLQD

       8636 ($&1 ± 6HQW IURP &KLQD

           2Q -XQH   '+/  DQG '+/  ZHUH GHOLYHUHG DQG

UHFRYHUHG E\ 3RVWDO ,QVSHFWRUV '+/  ZDV PDQLIHVWHG DV ³7KH RSHUDWLQJ WDEOH RI

PROGLQJ PDFKLQH´ DQG '+/  ZDV PDQLIHVWHG DV ³7KH 0DLQ ZRUNDEOH RI ZHOGLQJ

PDFKLQH´ 7KH DFWXDO FRQWHQWV ZHUH WZR VHSDUDWH SDUWV IRUPLQJ D 3% 5RWDU\ SLOO SUHVV

$FFRUGLQJ WR FOHDU ZHE VHDUFKHV WKH 3% LV FDSDEOH RI SURGXFLQJ  SLOOV SHU KRXU

           2Q -XQH   >'DUN 1HW 0RQLNHU @SURWRQPDLOFRP RIIHUHG WR UHLPEXUVH

&/( 8& IRU H[SHQVHV LQFXUUHG LQ VHWWLQJ XS WKH SLOO SUHVV 2Q -XQH   >'DUN 1HW 0RQLNHU

@SURWRQPDLOFRP GHSRVLWHG DSSUR[LPDWHO\  LQWR D ELWFRLQ ZDOOHW SURYLGHG E\ &/( 8&

           $V RI -XQH   >'DUN 1HW 0RQLNHU @SURWRQPDLOFRP DUUDQJHG IRU WKH

VKLSPHQW DQG SURYLGHG WUDFNLQJ QXPEHUV WR &/( 8& IRU WKH IROORZLQJ GHOLYHUHG FRXQWHUIHLW ;DQD[

SUHFXUVRUV

        .* RI 0LFURFU\VWDOOLQH &HOOXORVH

        .* RI 6RGLXP 6WHDU\O )XPDUDWH

        .* RI 6LOLFRQH 'LR[LGH

        .* RI &RSRYLGRQH

       .* RI &URVFDUPHOORVH 6RGLXP

        .* RI <HOORZ '\H

                                              
        Case: 1:18-mj-04205-JDG Doc #: 1-1 Filed: 10/03/18 14 of 20. PageID #: 15



                2Q -XQH   >'DUN 1HW 0RQLNHU @SURWRQPDLOFRP VHQW &/( 8& 8636

WUDFNLQJ QXPEHU  2Q -XQH   &/( 8& UHFHLYHG SDUFHO

 EHDULQJ UHWXUQ DGGUHVV 0LOHV 6LOYDV $SW   6: 'DYLHV 5G %HDYHUWRQ 25 

7KH SDUFHO FRQWDLQHG DSSUR[LPDWHO\  JUDPV RI D ZKLWH SRZGHU\ VXEVWDQFH VHQW IURP

%HDYHUWRQ 25  >'DUN 1HW 0RQLNHU @SURWRQPDLOFRP VXEVHTXHQWO\ DGYLVHG &/( 8& WKH

VXEVWDQFH LV )OXDOSUD]RODP DQG VWDWHG LW KDG WKH VDPH HIIHFW DV $OSUD]RODP >'DUN 1HW 0RQLNHU

@SURWRQPDLOFRP HPDLOHG &/( 8& WKH IRUPXOD WR PDNH FRXQWHUIHLW ;DQD[ 2Q -XO\  

ODE UHVXOWV FRQILUPHG WKH VXEVWDQFH DV  JUDPV RI )OXDOSUD]RODP

                2Q $XJXVW   08/)25' XVLQJ >'DUN 1HW 0RQLNHU @SURWRQPDLOFRP

HPDLOHG &/( 8& ³-XVW ZDQWLQJ WR FKHFN LQ VLQFH WKH ZRUG LV \RX DUH FORVH RQ JHWWLQJ KXON¶V GRZQ

-XVW FXULRXV D DERXW (7$ DQG SKRWRV \RX PLJKW KDYH WKXV IDU 1R MXGJHPHQW , SURPLVH  +DKD

+RSH DOO LV ZHOO´ &/( 8& UHSOLHG DQG DGYLVHG KH ZDV SURGXFLQJ KXONV >'DUN 1HW 0RQLNHU

@SURWRQPDLOFRP WKHQ HPDLOHG &/( 8& ³JODG WR KHDU LW P\ IULHQG (WD RQ ZKHQ LW ZLOO EH LQ WKH

VKLSSHUV KDQGV"´ &/( 8& UHSOLHG KH ZRXOG EH GRQH SUHVVLQJ E\ :HGQHVGD\ >'DUN 1HW 0RQLNHU

@SURWRQPDLOFRP WKHQ HPDLOHG &/( 8& ³VRXQGV IXFNLQJ IDQWDVWLF 7KDQN \RX IRU DOO \RXU KDUG

ZRUN ,WV WLPH WR JHW SDLG´

                2Q $XJXVW   >'DUN 1HW 0RQLNHU @SURWRQPDLOFRP HPDLOHG &/( 8&

³+H\ PDQ ZKDW¶V JRLQJ RQ"" <RX VDLG \RX ZHUH FORVH  GD\V DJR &DQ ZH JHW DQ XSGDWH"´ &/(

8& VHQW D SLFWXUH RI FRXQWHUIHLW ;DQD[ KXONV LQ D EXFNHW DQG DGYLVHG KH ZLOO FRQWLQXH WR ILOO WKH

EXFNHW ZLWK KXONV ZLOO EH RXW RI IOXDOSUD]RODP E\ :HGQHVGD\ DQG ZLOO VHQG WKHP DOO RXW

                2Q $XJXVW   &/( 8& DGYLVHG >'DUN 1HW 0RQLNHU @SURWRQPDLOFRP WKDW





     ³+XONV´ DUH FRXQWHUIHLW ;DQD[
                                                
     Case: 1:18-mj-04205-JDG Doc #: 1-1 Filed: 10/03/18 15 of 20. PageID #: 16



KH SURGXFHG D EXFNHW IXOO RI FRXQWHUIHLW ;DQD[ KXONV DQG VHQW DQ DWWDFKPHQW RI D KDOI ILOOHG EXFNHW

RI JUHHQ SLOOV 7KH SLFWXUHG SLOOV KDG WKH VL]H VKDSH FRORU DQG DSSHDUDQFH RI DFWXDO ;DQD[

LQFOXGLQJ WKH LGHQWLILHU 6   RQ HDFK SLOO >'DUN 1HW 0RQLNHU @SURWRQPDLOFRP UHSOLHG E\

HPDLO WR &/( 8& DV IROORZV

         ³6R ,
P JRQQD JLYH \RX RUGHUV WR VWDUW VKLSSLQJ RXW OLNH N SDFNV WR RXU VKLSSHUV $UH

\RX UHDG\ IRU WKDW GR \RX KDYH DOO WKH QHFHVVDU\ SDFNDJLQJ DQG VWXII DOO VHW" 5HPHPEHU WR QRW

VNLPS RQ EXEEOH ZUDS DQG WR YDF VHDO HYHU\WKLQJ 2WKHUZLVH WKH VKLSPHQW ZLOO DUULYH IXOO RI EURNHQ

EDUV $OVR PDNLQJ WKHP QLFH DQG KDUG LV LPSRUWDQW IRU PDNLQJ VXUH WKH\ GRQ
W EUHDN LQ VKLSSLQJ

$Q\ TXHVWLRQV OHW PH NQRZ $Q\ZD\ KHUH
V \RXU ILUVW VKLSPHQW´ DQG WKHQ SURYLGHG D VHULHV RI

DGGUHVVHV /DZ HQIRUFHPHQW VXEVHTXHQWO\ SHUIRUPHG D VHULHV RI FRQWUROOHG GHOLYHULHV EDVHG RQ WKH

LQIRUPDWLRQ WKDW WKH XVHU RI 'DUN 1HW 0RQLNHU  SURYLGHG

             2Q $XJXVW   &/( 8& FRQGXFWHG DQ XQGHUFRYHU SXUFKDVH RI  JUDP RI

'LD]HSDP IURP 'DUN 1HW 0RQLNHU  RQ WKH 'UHDP 0DUNHW 2Q $XJXVW   &/( 8& UHFHLYHG

8636 3DUFHO   FRQWDLQLQJ  JUDPV RI 'LD]HSDP &X\DKRJD

&RXQW\ /DE 

             2Q $XJXVW   WKH 'DUN 1HW 0RQLNHU  'UHDP 0DUNHW DFFRXQW VWDWHG ³+XONV

DUH OLVWHG´ XQGHU 'DUN 1HW 0RQLNHU ¶V SURILOH )URP FRQWHPSRUDQHRXV FRQYHUVDWLRQV &/( 8&

EHOLHYHV WKH +XONV OLVWHG IRU VDOH DUH WKH FRXQWHUIHLW JUHHQ ;DQD[ &/( 8& DGYLVHG >'DUN 1HW

0RQLNHU @SURWRQPDLOFRP DQG 08/)25' XVLQJ >'DUN 1HW 0RQLNHU @SURWRQPDLOFRP KH

KDG SURGXFHG $V RI $XJXVW   'DUN 1HW 0RQLNHU  'UHDP 0DUNHW DFFRXQW OLVWHG 

VDOHV

             2Q $XJXVW   3RVWDO ,QVSHFWRUV LQ &DOLIRUQLD *HRUJLD 3HQQV\OYDQLD DQG

2UHJRQ FRQGXFWHG FRQWUROOHG GHOLYHULHV RI WKH SDUFHOV VHQW E\ 3RVWDO ,QVSHFWRUV LQ &OHYHODQG WKDW
                                                 
     Case: 1:18-mj-04205-JDG Doc #: 1-1 Filed: 10/03/18 16 of 20. PageID #: 17



ZHUH LQWHQGHG WR FRQWDLQ  ³+XONV´ FRXQWHUIHLW ;DQD[ SLOOV DV GLUHFWHG E\ >'DUN 1HW

0RQLNHU @SURWRQPDLOFRP

            2Q $XJXVW   >'DUN 1HW 0RQLNHU @SURWRQPDLOFRP HPDLOHG &/( 8&

³3DFN ZDV VL]HG E\ '+6 2QO\ RQH , NQRZ DERXW ULJKW QRZ 6WLOO ZDLWLQJ WR KHDU IURP WKH VHFRQG´

            2Q $XJXVW   WKH 'DUN 1HW 0RQLNHU  'UHDP 0DUNHW DFFRXQW FKDQJHG LWV

VWDWXV WR ³9DFDWLRQ´ DQG UHPRYHG DOO OLVWLQJV RI GUXJV IRU VDOH

            7KURXJK IXUWKHU FRPPXQLFDWLRQ >'DUN 1HW 0RQLNHU @SURWRQPDLOFRP &/( 8&

ZDV DEOH WR FRQYLQFH >'DUN 1HW 0RQLNHU @SURWRQPDLOFRP WKDW WKH SDUFHOV VHL]HG E\ ODZ

HQIRUFHPHQW ZHUH VLPSO\ SURILOHG DQG &/( 8& ZDV QRW FRPSURPLVHG E\ ODZ HQIRUFHPHQW )URP

6HSWHPEHU  WKURXJK 6HSWHPEHU   >'DUN 1HW 0RQLNHU @SURWRQPDLOFRP HPDLOHG &/( 8&

UHTXHVWLQJ WZR WHVW SDUFHOV EH VHQW RXW WR VHH LI SROLFH LQWHUFHSW WKHP

            2Q 6HSWHPEHU   08/)25' XVLQJ 'DUN 1HW 0RQLNHU SURWRQPDLOFRP

UHVSRQGHG WR &/( 8& E\ HPDLOLQJ WKH IROORZLQJ ³L
OO PDNH P\VHOI DYDLODEOH WRGD\ DQG QR RQH

IURP WKH SUHYLRXV JURXS RI SHRSOH LV DURXQG H[FHSW IRU PH DQG >'DUN 1HW 0RQLNHU @ DQG

HYHU\WKLQJ LV GLIIHUHQW QRZ VR WKDW VHHPV YHU\ XQOLNHO\´

            2Q 6HSWHPEHU   >'DUN 1HW 0RQLNHU @SURWRQPDLOFRP HPDLOHG &/( 8&

WKH IROORZLQJ WZR DGGUHVVHV WR VHQG WHVW SDFNV DQG UHTXHVWHG  FRXQWHUIHLW ;DQD[ WR EH VHQW

LI WKH WHVW SDFNV JHW WKURXJK

            >'DUN 1HW 0RQLNHU @SURWRQPDLOFRP UHTXHVWHG D ELWFRLQ ZDOOHW IURP &/( 8& WR

GHSRVLW  IRU VHQGLQJ WKH WHVW SDUFHOV 2Q 6HSWHPEHU   &/( 8& UHFHLYHG  %7&

DSSUR[LPDWHO\ 

            2Q 6HSWHPEHU   >'DUN 1HW 0RQLNHU @SURWRQPDLOFRP HPDLOHG &/( 8&

                                                 
     Case: 1:18-mj-04205-JDG Doc #: 1-1 Filed: 10/03/18 17 of 20. PageID #: 18



DQG DGYLVHG WKH ,OOLQRLV WHVW SDUFHO ZDV GHOLYHUHG DQG WR VHQG  SLOOV WR DQ DGGUHVV

             :LWK WKH  JUDPV RI )OXUD]HSDP >'DUN 1HW 0RQLNHU @ DOUHDG\ VHQW &/( 8& DQG

WKH  NLORJUDPV RI $OSUD]RODP >'DUN 1HW 0RQLNHU @SURWRQPDLOFRP LV FXUUHQWO\ VHQGLQJ &/(

8& FRXOG SURGXFH DSSUR[LPDWHO\  FRXQWHUIHLW ;DQD[  PJ SLOOV 7KHVH SLOOV ZRXOG EH

GLVWULEXWHG WKURXJK WKH PDLO E\ WKH PHPEHUV RI WKH 'DUN 1HW 0RQLNHU  RUJDQL]DWLRQ

             $V RI 6HSWHPEHU   WKH 'DUN 1HW 0RQLNHU  'UHDP 0DUNHW DFFRXQW OLVWV

 FRPSOHWHG VDOHV VLQFH $SULO   DQG FXUUHQWO\ OLVWV WKH IROORZLQJ LWHPV IRU VDOH

       x     PJ WR PJ (WL]RODP

       x      WR  6 ;DQD[ %DUV

       x      WR  ** ;DQD[ %DUV

                      0$77+(: 08/)25''$5. 1(7 021,.(5 

                    $ UHYLHZ RI 3RVWDO 6HUYLFH UHFRUGV LGHQWLILHG HPDLO DGGUHVV 'DUN 1HW

0RQLNHU SURWRQPDLOFRP DV KDYLQJ EHHQ UHJLVWHUHG RQ 6HSWHPEHU   LQ 3RVWDO 6HUYLFH

GDWDEDVHV DQG DVVRFLDWHG ZLWK WKH QDPH .( 0$77+(: 08/)25'¶V DGGUHVV $V VHW IRUWK

DERYH &/( 8& HPDLO FRPPXQLFDWLRQV ZLWK 'DUN 1HW 0RQLNHU SURWRQPDLOFRP DQG 'DUN 1HW

0RQLNHU  RQ -DEEHU UHYHDOHG WKH LQGLYLGXDOV EHKLQG WKLV HPDLO DQG -DEEHU PRQLNHU ZHUH

UHVSRQVLEOH IRU FUHDWLQJ WKH GDUN ZHE FRXQWHUIHLW ;DQD[ VDOHV VLWH 'DUN 1HW 0RQLNHU 

             .( LV WKH JLUOIULHQG RI 0$77+(: 08/)25' DQG GHVFULEHV KHUVHOI RQ /LQNHG,Q

DV D ³'HVLJQ $VVLVWDQW ZLWK GXWLHV RI ZHEVLWH GHVLJQ DW 6SHFWUDO 6RXQGV //&´ $FFRUGLQJ WR

)ORULGD 'LYLVLRQV RI &RUSRUDWLRQV 0$77+(: 08/)25' LV WKH ³7LWOH 0JU´ IRU 6SHFWUDO 6RXQGV

//& DQG OLVWV 08/)25'¶V DGGUHVV DV WKH DGGUHVV RI 6SHFWUDO 6RXQGV //&

             3RVWDO 6HUYLFH GDWDEDVHV LGHQWLI\ 0$77+(: 08/)25' DVVRFLDWHG ZLWK WKH

                                                 
    Case: 1:18-mj-04205-JDG Doc #: 1-1 Filed: 10/03/18 18 of 20. PageID #: 19



IROORZLQJ         HPDLO     DFFRXQWV     0DWWP+RWPDLOFRP         PUPXOIRUGJPDLOFRP

PDWWPXOIRUGSURWRQPDLOFRP DQG PUPXOIRUGJPDLOFRP           3RVWDO 6HUYLFH GDWDEDVHV DOVR

DVVRFLDWH HPDLO DGGUHVV PUPXOIRUGJPDLOFRP WR 08/)25'¶V DGGUHVV DQG WZR RWKHU DGGUHVVHV

LQ 3DQDPD &LW\ )ORULGD

               2Q 6HSWHPEHU   08/)25' XVLQJ 'DUN 1HW 0RQLNHU SURWRQPDLOFRP

HPDLOHG &/( 8& DQG WROG &/( 8& WR FRQWDFW KLP DW >'DUN 1HW 0RQLNHU @FRXQWHUPDLOFRP

               $ UHYLHZ RI &U\SWRFXUUHQF\ ([FKDQJH  UHFRUGV E\ &OHYHODQG 3RVWDO ,QVSHFWRUV

LGHQWLILHG D &U\SWRFXUUHQF\ ([FKDQJH  ELWFRLQ DFFRXQW DVVRFLDWHG ZLWK 0$77+(: 08/)25'

KDG VHQW DSSUR[LPDWHO\  ELWFRLQV $SSUR[  86' LQ -XQH  WR DQ LQGLYLGXDO ZKR

ZDV UHVSRQVLEOH IRU VKLSSLQJ YDULRXV FKHPLFDOV WR &/( 8& IRU WKH SURGXFWLRQ RI FRXQWHUIHLW

;DQD[

                      0$77+(: 08/)25' +,6725,&$/ &5,0,1$/ $&7,9,7<

               2Q -DQXDU\   3DQDPD &LW\ 3ROLFH 'HSDUWPHQW H[HFXWHG D VHDUFK ZDUUDQW

RQ 0$77+(: 08/)25'¶V SUHYLRXV UHVLGHQFH  )UDQNIRUG $YH $SW % 3DQDPD &LW\

)ORULGD UHVXOWLQJ LQ WKH UHFRYHU\ RI YDULRXV QDUFRWLFV LQFOXGLQJ DOSUD]RODP SLOOV 08/)25'

ZDV LQWHUYLHZHG E\ 3DQDPD &LW\ 3ROLFH DQG VWDWHG KH XVHV %LWFRLQV WR SXUFKDVH LOOHJDO QDUFRWLFV

IURP XQNQRZQ VRXUFHV RYHU WKH LQWHUQHW DQG UHFHLYHV WKHP DW KLV KRPH DGGUHVV YLD WKH 86 3RVWDO

6HUYLFH       3DQDPD &LW\ 3ROLFH VHL]HG 08/)25'¶V 6DPVXQJ *DOD[\ 6 FHOOXODU WHOHSKRQH

61 DQG $SSOH 0DF%RRN 3UR 0RGHO $ 6HULDO 1R &3:/56*'7<

08/)25' UHIXVHG WR SURYLGH KLV SDVVZRUGV WR DFFHVV WKH GHYLFHV 08/)25' ZDV VXEVHTXHQWO\

FKDUJHG LQ %D\ &RXQW\ )ORULGD LQ FDVH QXPEHU &)0$ ZLWK 3RVVHVVLRQ RI &RQWUROOHG

6XEVWDQFH :LWK ,QWHQW WR 'LVWULEXWH 3RVVHVVLRQ RI /6' ZLWK ,QWHQW WR 6HOO RU 'HOLYHU 3RVVHVVLRQ

RI PRUH WKDQ  JUDPV RI PDULMXDQD DQG 3RVVHVVLRQ RI 3DUDSKHUQDOLD 2Q 0DUFK  

                                                
     Case: 1:18-mj-04205-JDG Doc #: 1-1 Filed: 10/03/18 19 of 20. PageID #: 20



08/)25' HQWHUHG D JXLOW\ SOHD WR WZR FRXQWV RI SRVVHVVLRQ RI GUXJ SDUDSKHUQDOLD DQG ZDV

VHQWHQFHG WR  PRQWKV SUREDWLRQ $GMXGLFDWLRQ RQ WKH UHPDLQLQJ FRXQWV ZDV KHOG LQ DEH\DQFH

                                  2&72%(5   6($5&+

             2Q 2FWREHU   IHGHUDO DQG ORFDO ODZ HQIRUFHPHQW H[HFXWHG D IHGHUDO VHDUFK

ZDUUDQW DW 0$77+(: 08/)25'¶V UHVLGHQFH 8SRQ HQWHULQJ WKH SUHPLVHV ODZ HQIRUFHPHQW

EHJDQ D UHFRUGHG Mirandized DQG YROXQWDU\ LQWHUYLHZ RI 0$77+(: 08/)25' 'XULQJ WKH

LQWHUYLHZ DQG WKHUHDIWHU 08/)25' DGPLWWHG WKDW KH RSHUDWHV ERWK WKH 'DUN 1HW 0RQLNHU  DQG

'DUN 1HW 0RQLNHU  PRQLNHUV LQFOXGLQJ DVVRFLDWHG HPDLO DFFRXQWV WKDW KH LV D FRFRQVSLUDWRU

ZLWK WKH XVHU RI 'DUN 1HW 0RQLNHU  WKDW KH RSHUDWHV WKH 'DUN 1HW 0RQLNHU  GDUN QHW PDUNHW

DFFRXQW WKDW KH SURFHVVHV DOO GUXJ FXVWRPHU RUGHUV DQG FRPPXQLFDWHV ZLWK RWKHU PHPEHUV RI WKH

FRQVSLUDF\ WR HQVXUH WKDW WKH\ DUH IXOILOOHG WKDW KH FUHDWHG WKH 'DUN 1HW 0RQLNHU  GDUN QHW ZHEVLWH

IRU IXWXUH 'DUN 1HW 0RQLNHU  '72 GLUHFW VDOHV DQG WKDW WKH XVHU RI 'DUN 1HW 0RQLNHU  SDLG KLP

IRU KLV VHUYLFHV

             7KH VHDUFK DQG LQWHUYLHZ DUH RQJRLQJ DW WKH WLPH RI WKH FRPSODLQW VLJQLQJ




                                                 
Case: 1:18-mj-04205-JDG Doc #: 1-1 Filed: 10/03/18 20 of 20. PageID #: 21
